DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/02/2020 and 08/05/2020 Amendments/Arguments, which directly amended claims 4, 14, 20; and traversed the rejections of the claims of the 02/05/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bondyopadhyay (US 6,292,134 which was cited in previous Office Action) in view of Day et al (US 6,111,542 which was cited in previous Office Action).
Bondyopadhyay

    PNG
    media_image1.png
    730
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    574
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    330
    457
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    435
    474
    media_image4.png
    Greyscale



Day et al

    PNG
    media_image5.png
    296
    518
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    354
    436
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    449
    473
    media_image7.png
    Greyscale


a support structure comprising a substantially hemispherical geometry formed of a plurality of rigid linear elements Abstract; col 11, line 52 – col 12, line 11);
a membrane positionable upon an outer surface of the support structure (col 6, lines 25-47; col 11, lines 35-43);
a plurality of antenna elements positioned coplanar to the membrane (i.e. subarrays 21) (Abstract; col 6, lines 48-54);
one or more signal-processing modules (i.e. power distribution and signal processing means) (Fig 2A; col 6, lines 48-52); and
a radio frequency transmission assembly (i.e. transmit/receive unit 26) operable to couple output signals from one or more of the antenna elements into one or more signal-processing modules (col 6, lines 57-59),
Bondyopadhyay does not explicitly disclose the one or more signal-processing modules are configured to: model the motion of a first tracked satellite, focus a first electromagnetic beam in a direction of the first tracked satellite, steer the first electromagnetic beam from horizon to horizon to follow the modeled motion of the first tracked satellite without motion of physical components, and focus and steer a second electromagnetic beam in a direction of a second tracked satellite as claimed.  However, Bondyopadhyay generally teaches in the same field of endeavor that the one or more signal-processing modules are configured to: track the motions of one or more tracked satellites, and perform steering from horizon to horizon to follow the motions of the tracked satellites without motion of physical components (col 3, line 66 – col 4, line 26; col 8, line 21 – col 9, line 64).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bondyopadhyay in view of Day et al to incorporate such antenna and signal processing system for steering and tracking a satellite as taught by Day et al to gain the advantage of effectively steering and tracking a satellite(s) from an antenna system; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, as best understood, Bondyopadhyay discloses the plurality of rigid linear elements are configured to be collapsed and deployed to support portable field operation (Fig 1-2, 12A-13C).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 5, Bondyopadhyay in view of Day et al do not explicitly disclose each respective antenna element comprises a fractal-inspired geometry of repeating scaled and rotated segments as claimed.  However, it is well known in the art of antenna element to design and manufacture desired geometric size and shape of antenna element for their intended use.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a fractal-inspired geometry of repeating scaled and rotated segments for each antenna element in place of the antenna element(s) of Bondyopadhyay in view of Day et al, depending on the user's preference to select a desired antenna element during design and manufacture for his/her intended use.
Regarding claim 6, Bondyopadhyay discloses the antenna elements are affixed or deposited onto the membrane (col 11, lines 18-43).
Regarding claims 7 and 8, Bondyopadhyay does not explicitly disclose one or more batteries positioned within the membrane or one or more solar cells positioned within the membrane as claimed.  Day et al teach in the same field of endeavor one or more batteries positioned within the membrane or one or more solar cells positioned within the membrane (col 6, lines 48-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bondyopadhyay in view of Day et al to incorporate such one or more batteries positioned within the membrane or one or more solar cells 
Regarding claim 9, Bondyopadhyay in view of Day et al disclose focusing and steering an electromagnetic beam comprises adjusting respective magnitudes and phases of radio frequency signals associated with two or more of the plurality of antenna elements (Bondyopadhyay – col 4, lines 11-26; col 8, line 21 – col 9, line 64; Day et al – col 7, line 48 – col 8, line 1).
Regarding claim 10, Bondyopadhyay discloses the one or more signal-processing modules are positioned within a volume defined by the membrane and the membrane is operable to provide protection to the one or more signal-processing modules from environmental threats (col 11, lines 35-43).
Regarding the method claims 11-12 and14-19, the claims are rejected for similar reasons as stated in the system claims 1-2, 4-6, and 8-10 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bondyopadhyay modified by Day et al as applied to claim 11 above, and further in view of Kirino et al (US 2009/0278744 which was cited in previous Office Action).
Regarding claim 20, Bondyopadhyay modified by Day et al do not explicitly disclose the membrane comprises a layered structure.  Kirino et al teach in the same field of endeavor a phased array antenna including a membrane comprising a layered structure (Abstract; [0117]; 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant's arguments filed 08/05/2020 have been fully considered but they are not persuasive.
Applicant argues that prior art of Day et al is not analogous art to that of claim 1 since its titled, “Rotating electronically steerable antenna system and method of operation thereof” recites rotating antenna structures. Rotating antennas teach away from “without motion of physical components” of claim 1.  As such, it cannot be obvious to combine teaching of the references.
In re Wood, 202 USPQ 171, 174.  In this case, the Examiner had found that the prior art of Day et al is within the field of the inventor’s endeavor, i.e. steering the antenna array to track the motion of the satellite(s).  Day et al is lacking is the steering the antenna array to track the motion of the satellite(s) requires “without motion of physical components” as claimed.  For such argument, Applicant had argued against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner recognizes that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  The test for combining references is what the combination of disclosure taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  In this case, the primary references of Bondyopadhyay generally discloses an antenna array system that can be steerable from horizon to horizon to follow the motions of the tracked satellites without motion of physical components as rejected above (emphasis added).  However, Bondyopadhyay does not explicitly disclose that the antenna array system steer the first beam to track a first satellite and a second beam to track a second satellite as specifically claimed.  The secondary references of Day et al teach such limitation.  Although Day et al lacks the steering the antenna array to track the motion of the satellite(s) requires “without motion of physical components”; however, such generally steering of an antenna array .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,340,531 discloses a satellite communication system of the type in which a plurality of transportable ground terminals positioned on the earth’s surface are inter-linked by a plurality of satellites orbiting about the earth, and more particularly to a medium-orbit, active, satellite communication system utilizing a linear phased array receive and transmit antenna network in each ground terminal for providing receive and transmit patterns which can be accurately scanned and tracked over the complete visible hemisphere.
US 6,124,832 discloses a structure of an active antenna system of a mobile and a satellite navigation method using the system.  The present invention provides a structure of an active antenna system of a mobile and a satellite tracking method using the system, in which beams are formed and then directed by using sub-array concept, the tracking accuracy becomes to high by using double beam satellite tracking mode for tracking the satellite, tracking loss is reduced and positions are more accurately tracked during movement using an absolute steering sensing mode.

US 6,989,787 discloses an antenna system for satellite communication and a method for tracking satellite signals using the same, in which moving vehicles or vessels can perform a satellite multimedia communication.  The method for tracking a satellite signal using the antenna system includes the steps of: a) setting a satellite signal reception environment by performing an electronic tracking in the elevation direction through an electronic beam steering control and performing a mechanical tracking for driving a rotating element in an azimuth direction; and b) stopping a drive of the rotating element in the azimuth direction, and setting a satellite signal transmission environment by using the satellite signal reception environment.  According to the present invention, since both one-dimensional phase array control of the elevation and azimuth and one-dimensional mechanical control are used, it is possible to provide the economical and effective system compared with two-dimensional phase array antenna.
US 2012/0249366 discloses a compact satellite communications on the move (SOTM) antenna system that maintains a communications link with a hybrid combination of mechanical and electronic beam steering.  This hybrid system ensures that the antenna beamwidth in the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646